DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	Applicant’s amendment to the Claims have overcome the objection and 112 rejections set forth in the Non-Final Office Action mailed on 10/05/2020.
	The claim amendments filed on 01/04/2021 have been entered.  Claims 1-5, 8, and 10-23 remain pending in the application.

Response to Arguments
	The double patenting rejection set forth in the Non-Final Office Action mailed on 10/05/2020 is withdrawn.  
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.
	
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10, 14, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDaniel (US PGPub 2013/0123929 A1).

 	Regarding claim 1, McDaniel discloses a set for a glenoid implant (paragraph 0001), comprising: 
an anatomic articulating member (Figure 2, item 80 “cup body”), 
having a concave articulating surface configured to articulate with a complementary humeral implant (Figure 2, item 82 “concave articulating surface” and 110 “articulating surface” ; paragraph 0026, line 7-8)
a reversed articulating member (Figure 4, item 180 “glenosphere”), 
having a convex articulating surface configured to articulate with a complementary humeral implant (Figure 4, item 194 “outer articulating surface”; Figure 8, outer articulating surface can be seen articulating with a complementary humeral implant (200)). 
an anchorage member configured to be anchored in a human glenoid (Figure 1, item 10 “frame member”; paragraph 0023, lines 3-6), 
the anchorage member including a body which defines a proximodistal axis (Figure 1, item 28 “central hub”; proximodistal axis line seen in Figure 1)
and which is operable to be axially introduced into the glenoid before being coupled with one or the other of the anatomic and reversed articulating members (Figures 5 and 6, the two systems can be couple indifferently with one or the other of the anatomic or reversed articulating member). 
wherein the body has an inner bore extending along the proximodistal axis (Figure 1, item 58 “central bore”), 
wherein the inner bore of the body comprises a threaded hole that is centered on the proximodistal axis (Figure 2, item 68 “central thread”); 
wherein the reversed articulating member comprises: 
a baseplate having a proximal face and a distal face (Figure 4, item 186), 
a glenosphere comprising the convex articulating surface (Figure 2, item 180 “glenospere”),
the glenosophere fixedly mounted on the proximal face of the baseplate (Figure 7; paragraph 0027, lines 10-12; the tapers of the male and female components are fixedly coupled using a Morse taper lock), and
a coupling screw (Figure 6, item 236 “central bone screw”), 
which is separate from the baseplate and which is configured to fixedly couple the anchorage member with the baseplate (paragraph 0033, lines 6-19), 
the coupling screw comprising: 
a threaded rod (Figure 6, item 252 “threaded shank”) which is configured to protrude from the distal face of the baseplate (Figure 7, screw 236 protrudes from the distal face of the baseplate in the same manner as the claimed invention) and is configured to be screwed into the threaded hole when the threaded rod is received through the baseplate and introduced within the inner bore (Figure 7, screw 236 is is received through the baseplate 186 and into the threaded hole 68)
a head (Figure 4, item 250) which is configured to be axially retained against the baseplate in a distal direction when the threaded rod is screwed into the threaded hole in the distal direction (Figure 7, head 250 is axially retained against the baseplate 186 in the distal direction when the threaded rod 236 is screwed into threaded hole 68 in the distal direction), 
wherein the anatomic articulating member (Figure 2, item 80) has an anatomic coupling feature that is shaped differently from the threaded rod (paragraph 0031, lines 16-18; Figure 2, distal connecting ends 90 and 94 are snap-fit into bores 50 and 52, furthermore, central distal connecting end 102 and central bore 58 are configured similarly to distal connecting ends 90 and 94 and bores 50 and 52, also claim 21 discloses where the distal connecting end is snap-fit to the central hub), 
and wherein the inner bore of the body further comprises an inner feature which is distinct from the threaded hole and which is configured to cooperate with the anatomic coupling feature when the anatomic coupling feature is introduced within the inner bore, so as to fixedly couple the anchorage member with the anatomic articulating member (Figure 2, distal connecting end 102 and inner bore 58 are configured to snap-fit together, which is separate from the threaded rod 236 and baseplate 186 which are used to couple the reverse articulating member 180) 
	Regarding claim 2, McDaniel disclose wherein the inner feature and the threaded hole are located at respective axial levels of the body that are different from each other (Figure 2, distal connecting end 102 and inner bore 58 can be snap-fit together according to claim 21 which constitutes the inner feature, threaded hole 68 is separate from the region of hole 58 which would snap-fit with distal connecting end 102). 
Regarding claim 3, McDaniel discloses wherein the anatomic coupling feature (Figure 1, item 102 “distal connecting member”) and the inner feature (Figure 2, item 58 “central bore”) cooperate with each other by fitting along the proximodistal axis (Figure 3, 102 and 58 fit together along the proximodistal axis). 
Regarding claim 4, McDaniel disclose wherein the anatomic coupling feature and the inner feature are fitted together by snap fit along the proximodistal axis (paragraph 0031, lines 16-18; Figure 2, distal connecting ends 90 and 94 are snap-fit into bores 50 and 52, furthermore, central distal connecting end 102 and central bore 58 are configured similarly to distal connecting ends 90 and 94 and bores 50 and 52, also claim 21 discloses where the distal connecting end is snap-fit to the central hub).
Regarding claim 8, McDaniel discloses wherein the anatomic articulated member comprises an insert having a proximal face (Figure 2, item 80 “cup body”), on which is formed the concave articulating surface (Figure 2, item 82 “concave articulating surface”), and a distal face, from which at least a part of the anatomical coupling feature protrudes (Figure 2, item 102). 
Regarding claim 10, McDaniel discloses wherein the glenosphere is fixedly mounted on the baseplate by a taper connection that is centered on the proximodistal axis (Figure 4, item 196 and 214; Figure 8 illustrates the two features fixed together; paragraph 0027, lines 10-12 recite that the tapered features in Figure 3, specifically items 120 and 122 “can create a Morse taper lock”, Figure 4, items 196 and 214 are designed identically to the taper seen in Figure 3). 
Regarding claim 14, McDaniel discloses wherein the set further comprises a bone fastening screw configured to be screwed into cortical bone of the glenoid (Figures 2 and 3, item 133), the bone fastening screw being operable to be axially passed through the body so that a threaded rod of the bone fastening screw protrudes axially from the body so as to be screwed into cortical bone of the glenoid Figures 2 and 3, threaded head 170 of central peg 133 is screwed into complementary threaded distal hole 68 of the body 10). 
Claim 22, McDaniel teaches wherein the baseplate is provided with a bearing surface against which the head of the coupling screw is axially supported in the distal direction (Figure 4, tapered region of baseplate 186 which is configured for receiving the head of the coupling screw)

Claims 15 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pria (US 2004/0220674 A1).

Regarding claim 15, Pria discloses a glenoid implant, comprising: 
an articulating member (Figure 1, item 17 “insert”) configured to articulate with a humeral implant (Figure 1; paragraph 0031), 
and an anchorage member configured to be anchored in a human glenoid (Figure 1, item 14 “anchorage element”; paragraph 0023, lines 1-4), 
the anchorage member including a body (Figure 1, item 22) which defines a proximodistal axis (Figure 1, proximodistal axis of anchorage member annotated below claim 1) and which is operable to be axially introduced into the glenoid before being fixedly coupled with the articulating member (Figure 1; paragraphs 0029 and 0030, the body and anatomic and articulating member are separate entities therefore they can be introduced into the glenoid before being fixedly coupled), 
wherein the body has an outer face which is cylindrical or which is frustoconical and convergent towards a distal end of the body (Figure 1, the body 14 of Pria is provided with a distal threaded portion 22 which has an outer face which is frustoconical and convergent towards a distal end of the body),
and wherein the body is provided with a thread which outwardly protrudes from the outer face (Figure 1, item 22 is illustrated with outer threads)
and which is configured, to pass through a subchondral bone layer of the glenoid by entirely passing from above to below the subchondral bone layer so that a proximal end of the thread engages underside of the subchondral bone layer and the rest of the thread enters spongious bone of the glenoid when the body is driven in rotation around the proximodistal axis so as to be introduced into the glenoid (Figure 1, item 22; configuration of threads is such that they are capable of passing through the subchondral layer so that a proximal end of thread engages an underside of the subchondral bone layer and the rest of the thread enters spongious bone of the glenoid). 
	Regarding claim 23, Pria discloses wherein the proximal end of the thread has a width that is greater than the rest of the thread (Figure 1, the proximal end of the thread 22 of Pria has a width that is greater than the rest of the thread).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US PGPub 2013/0123929 A1) in view of Pria (US 2004/0220674 A1).  

Regarding claim 5, as set forth supra, McDaniel discloses the invention substantially as claimed.
However, McDaniel does not disclose wherein the inner feature comprises a corrugated hole that is centered on the proximodistal axis, and wherein the anatomic coupling feature comprises a peg that is integral with an insert of the anatomic articulating member and that is shaped to be axially received and to be wedged in the corrugated hole.
 Pria teaches wherein the inner feature comprises a corrugated hole (see Pria, Figure 1, item 26) that is centered on the proximodistal axis (Figure 1), and wherein the anatomic coupling feature comprises a peg (see Pria, Figure 1, peg can be seen on anatomic coupling feature 17) that is integral with an insert of the anatomic articulating member and that is shaped to be axially received and to be wedged in the corrugated hole (see Pria, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify McDaniel by providing the first feature that comprises a corrugated hole wherein the coupling feature comprises a peg that is shaped to be axially received and to be wedged in the corrugated hole as taught by Pria because it locks the rotation of the glenoid component and prevents the glenoid component from disengaging under the action of the mechanical forces resulting from the pressure and movements of the humeral head against the superior side of the articular body.
Regarding claim 12, as set forth supra, McDaniel discloses the invention substantially as claimed.
However, McDaniel does not disclose wherein the outer thread of the body is configured, to pass through a subchondral bone layer of the glenoid by entirely passing from above to below the subchondral bone layer so that a proximal end of the thread engages an underside of the subchondral 
Pria teaches wherein the outer thread of the body (see Pria, outer thread of the body is depicted in Figure 1) is configured, to pass through a subchondral bone layer of the glenoid by entirely passing from above to below the subchondral bone layer so that a proximal end of the thread engages an underside of the subchondral bone layer and the rest of the thread enters spongious bone of the glenoid when the body is driven in rotation around the proximodistal axis so as to be introduced into the glenoid (Figure 1, threads of body 13 are configured such that they are capable of passing through the subchondral layer so that a proximal end of thread engages an underside of the subchondral bone layer and the rest of the thread enters spongious bone of the glenoid). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify McDaniel by providing an outer thread which is designed to pass through the subchondral layer into the spongious layer where the proximal end of the thread engages the underside of the subchondral bone layer as taught by Pria because the spongious layer of bone provides better screw fixation.  Pullout strength and maximum insertion torque is greater in spongious bone than subchondral bone.
Regarding claim 21, as set forth supra, McDaniel discloses the invention substantially as claimed.
However, McDaniel does not disclose wherein the body is provided with an outer thread.
Pria teaches wherein the body is provided with an outer thread (see Pria, Figure 1, item 22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify McDaniel by providing wherein the body is provided with an outer thread as taught by Pria because this provides greater fixation of the body into the glenoid compartment.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US PGPub 2013/0123929 A1) in view of Winslow (US PGPub 2012/0277880 A1).

Regarding claim 11, as set forth supra, McDaniel discloses the invention substantially as claimed.
However, McDaniel does not disclose wherein the glenosphere defines a central axis which is both parallel to the proximodistal axis and offset from the proximodistal axis when the reversed articulating member is coupled with the anchorage member.
Winslow teaches wherein the glenosphere defines a central axis which is both parallel to the proximodistal axis and offset from the proximodistal axis when the reversed articulating member is coupled with the anchorage member (see Winslow, Figure 4, item 18 “glenosphere”, item 14 “platform”; paragraph 0034, lines 4-9 “can be coupled to the taper stem as to be offset from the tapered stem”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify McDaniel by providing a glenosphere that defines a central axis which is both parallel to the proximodistal axis and offset from the proximodistal axis when the reversed articulating member is coupled with the anchorage member as taught by Winslow because an offset glenosphere provides the best opportunity to minimize or eliminate scapular notching. 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pria (US 2004/0220674 A1)  in view of Reubelt et al (US 2007/0225817 A1).

Regarding claim 16, Pria discloses wherein the thread includes at least one portion of helix (Figure 1, item 22, body is illustrated with at least one portion of helix (a threaded screw possesses a helical shape)), which has a proximal end forming the proximal end of the thread (Figure 1) and which is configured to entirely pass through the subchondral bone layer when the body is driven in rotation Figure 1, item 22; threads are shown entirely passing through a subchondral bone layer when the body was driven in rotation around the proximodistal axis to be introduced into the glenoid).  
Pria does not disclose a longitudinal slot made in the subchondral bone layer.
Reubelt teaches a longitudinal slot made in the subchondral bone layer (paragraph 0095, lines 6-8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to cut a longitudinal slot in the subchondral bone layer as taught by Reubelt because this allows for insertion of an implant with an elongated shape.  Furthermore, the use of the techniques of cutting longitudinal slots in the subchondral layer taught by Reubelt in the invention of Pria would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an opening to introduce the implant into the bone; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding claim 18, as set forth supra, the combination discloses wherein the at least one portion of helix has a width which gradually decreases from its proximal end to its distal end (see Pria, Figure 1, threaded portion of Pria 22 has at least one portion of a helix which has a width which gradually decreases from its proximal to distal end).  
	  	
Allowable Subject Matter
Claim 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 19 and 20 are allowed.
The closest prior art is McDaniel (US PGPub 2013/0123929 A1) as stated above.  McDaniel fails to teach the outer thread including at least one portion of helix which has a lead between twelve and eighteen millimeters and wraps around the body less than one turn and more than half of one turn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon-Thurs. alternating Fridays 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Dieterle, can be reached at 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774